Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner has fully considered the applicants’ amendments filed on 4/30/21and remarks filed on 10/19/2020 and finds them sufficient to overcome all outstanding issues.  As such, all abjections and rejections are withdrawn.
Claims 1-21 are allowed.
US2013/0173474 – Taught a system for a wireless appliance to receive a token which can be used for authorizing transactions from the appliance, but the token is not received from a mobile device in response to the mobile device creating it from a parent token in response to receipt of information regarding requested transactions, or the mobile device discovering a plurality of devices connected to the private network.
US2016/0140526 – Taught a system for smart appliances on a private network to place orders, for example to refill a pantry with items that have been used, using a token to authorize the transactions, but the token is not received from a mobile device in response to the mobile device creating it from a parent token in response to receipt of information regarding requested transactions, or the mobile device discovering a plurality of devices connected to the private network.
US 2014/0046848 – Taught a set top box which provides tokens to smart devices in order to allow the smart devices to request transactions, but the set top box is not a mobile device, and the token is not derived from a parent token.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491